Title: Joseph Delaplaine to Thomas Jefferson, 14 October 1817
From: Delaplaine, Joseph
To: Jefferson, Thomas


                    
                        Dear sir,
                        Philadelphia 
              October 14h 1817.
                    
                    I have the pleasure of sending to you herewith, your second number of the Repository which contains your portrait & life. With both of which I hope you will be pleased.—
                    I should be happy to hear from you, for my own private satisfaction, respecting the merits of the 2d no—
                    My work is so very expensive that it keeps me constantly, even oftentimes without market money.—
                    I take the liberty of requesting you to send me  by mail Eight dollars for your first & second numbers.—Every little helps me.—
                    Hoping to hear from you soon, with my highest regards to Mrs Randolph, the Colo & family, I remain, Dr sir
                    
                         yours with unalterable respect and esteem
                        Joseph Delaplaine
                    
                